Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 2-21 are pending in the application and have been examined as the subject matter of record.

Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d), or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed 07/01/2021 is a continuation of 16581998, filed 09/25/2019 ,now U.S. Patent #11077030. 16581998 is a continuation of 15856190, filed 12/28/2017, now U.S. Patent #10588832. 15856190 is a continuation of 15387709, filed 12/22/2016, now U.S. Patent #10154946. 15387709 is a continuation of 14539217, filed 11/12/2014, now U.S. Patent #9561159.  14539217 is a continuation of 13648707, filed 10/10/2012, now U.S. Patent #8911754 13648707 claims Priority from US Provisional Application 61545848, filed 10/11/2011.
Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6 and 11 of U.S. Patent No. 8,795,696. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by US Patent  8,795,696 (“696”) because  the  instant claims     and the patented claims   are both drawn to a sunscreen formulation comprising: a.)active  particles (selected from at least one of titanium dioxide, zinc oxide, and iron oxide); b) an emulsion stabilizer selected from elected from microcrystalline cellulose, cellulose gum, xanthan gum, magnesium aluminum silicate, bentonite clay, hectorite clay, or a combination thereof; c) a skin conditioner selected from the group consisting of selected from C12-15 alkyl benzoate, octyldodecyl neopentanoate, butyl octyl salicylate, caprylyl glycol, glycerin, fatty acid esters of C8 or greater, mineral oil, and combination thereof..; d) and emulsifier selected from glyceryl stearate, ceteareth-20, polysorbate 80, sodium lauryl sulfate, lecithin, and combination thereof; e) a suspending agent selected from the group consisting of polyhydroxystearic acid, sodium polyacrylate polymer, methyl methacrylate crosspolymer, and combination thereof. ; and f) a film former selected from polyurethane-2, polymethyl methacrylate, tricontanyl poly (vinyl pyrollidone) (PVP), vinyl pyrollidone/eicosene copolymer, and combination thereof. The difference between the invention of the instant application and that of the copending claims is that the copending claims require varying particle size ranges of the active particles as well as varying component amounts.  However, the adjustment of particular conventional working conditions (e.g., particle size and percentage ranges), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, one skilled in the art at the time the invention was made would have been motivated to make this type of modification as being well within the purview of the skilled artisan and no more than an effort to optimize results.  Therefore, it would have been prima facie obvious to vary the particle sizes and percentage ranges.
From this extensive overlap of subject matter, one of ordinary skill in the art would recognize that the same product is produced in US Patent (‘696’). 

    Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9-16, 20-24 and 26 of U.S. Patent No. 8,911,754. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by US Patent  8,911,754 (“754”) because  the  instant claims     and the patented claims   are both drawn to a sunscreen formulation comprising a.)active  particles (selected from at least one of titanium dioxide, zinc oxide, and iron oxide); b) an emulsion stabilizer selected from elected from microcrystalline cellulose, cellulose gum, xanthan gum, magnesium aluminum silicate, bentonite clay, hectorite clay, or a combination thereof; c) a skin conditioner selected from the group consisting of selected from C12-15 alkyl benzoate, octyldodecyl neopentanoate, butyl octyl salicylate, caprylyl glycol, glycerin, fatty acid esters of C8 or greater, mineral oil, and combination thereof..; d) and emulsifier selected from glyceryl stearate, ceteareth-20, polysorbate 80, sodium lauryl sulfate, lecithin, and combination thereof; e) a suspending agent selected from the group consisting of polyhydroxystearic acid, sodium polyacrylate polymer, methyl methacrylate crosspolymer, and combination thereof. ; and f) a film former selected from polyurethane-2, polymethyl methacrylate, tricontanyl poly (vinyl pyrollidone) (PVP), vinyl pyrollidone/eicosene copolymer, and combination thereof. The difference between the invention of the instant application and that of the copending claims is that the copending claims require varying particle size ranges of the active particles as well as varying component amounts.  However, the adjustment of particular conventional working conditions (e.g., particle size and percentage ranges), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, one skilled in the art at the time the invention was made would have been motivated to make this type of modification as being well within the purview of the skilled artisan and no more than an effort to optimize results.  Therefore, it would have been prima facie obvious to vary the particle sizes and percentage ranges.
From this extensive overlap of subject matter, one of ordinary skill in the art would recognize that the same product is produced in US Patent (‘754’). 

    Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims   1, 3 and 5     of U.S. Patent No. 9,561,159. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by US Patent  9,561,159 (“159”) because  the  instant claims     and the patented claims   are both drawn to a  sunscreen formulation comprising: a.)active  particles (selected from at least one of titanium dioxide, zinc oxide, and iron oxide); b) an emulsion stabilizer selected from elected from microcrystalline cellulose, cellulose gum, xanthan gum, magnesium aluminum silicate, bentonite clay, hectorite clay, or a combination thereof; c) a skin conditioner selected from the group consisting of selected from C12-15 alkyl benzoate, octyldodecyl neopentanoate, butyl octyl salicylate, caprylyl glycol, glycerin, fatty acid esters of C8 or greater, mineral oil, and combination thereof..; d) and emulsifier selected from glyceryl stearate, ceteareth-20, polysorbate 80, sodium lauryl sulfate, lecithin, and combination thereof; e) a suspending agent selected from the group consisting of polyhydroxystearic acid, sodium polyacrylate polymer, methyl methacrylate crosspolymer, and combination thereof. ; and f) a film former selected from polyurethane-2, polymethyl methacrylate, tricontanyl poly (vinyl pyrollidone) (PVP), vinyl pyrollidone/eicosene copolymer, and combination thereof. The difference between the invention of the instant application and that of the copending claims is that the copending claims require varying particle size ranges of the active particles as well as varying component amounts.  However, the adjustment of particular conventional working conditions (e.g., particle size and percentage ranges), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, one skilled in the art at the time the invention was made would have been motivated to make this type of modification as being well within the purview of the skilled artisan and no more than an effort to optimize results.  Therefore, it would have been prima facie obvious to vary the particle sizes and percentage ranges.
From this extensive overlap of subject matter, one of ordinary skill in the art would recognize that the same product is produced in US Patent (‘159’). 

Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims   11-20   of U.S. Patent No. 10,154,946. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by US Patent  10,154,946 (“946”) because  the  instant claims     and the patented claims   are both drawn to a  sunscreen formulation comprising: a.)active  particles (selected from at least one of titanium dioxide, zinc oxide, and iron oxide); b) an emulsion stabilizer selected from elected from microcrystalline cellulose, cellulose gum, xanthan gum, magnesium aluminum silicate, bentonite clay, hectorite clay, or a combination thereof; c) a skin conditioner selected from the group consisting of selected from C12-15 alkyl benzoate, octyldodecyl neopentanoate, butyl octyl salicylate, caprylyl glycol, glycerin, fatty acid esters of C8 or greater, mineral oil, and combination thereof..; d) and emulsifier selected from glyceryl stearate, ceteareth-20, polysorbate 80, sodium lauryl sulfate, lecithin, and combination thereof; e) a suspending agent selected from the group consisting of polyhydroxystearic acid, sodium polyacrylate polymer, methyl methacrylate crosspolymer, and combination thereof. ; and f) a film former selected from polyurethane-2, polymethyl methacrylate, tricontanyl poly (vinyl pyrollidone) (PVP), vinyl pyrollidone/eicosene copolymer, and combination thereof. The difference between the invention of the instant application and that of the copending claims is that the copending claims require varying particle size ranges of the active particles as well as varying component amounts.  However, the adjustment of particular conventional working conditions (e.g., particle size and percentage ranges), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, one skilled in the art at the time the invention was made would have been motivated to make this type of modification as being well within the purview of the skilled artisan and no more than an effort to optimize results.  Therefore, it would have been prima facie obvious to vary the particle sizes and percentage ranges.
From this extensive overlap of subject matter, one of ordinary skill in the art would recognize that the same product is produced in US Patent (‘946’). 


Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims   1-26   of U.S. Patent No. 10,588,832. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by US Patent  10,588,832 (“832”) because the  instant claims     and the patented claims   are both drawn to a  sunscreen formulation comprising: a.)active  particles (selected from at least one of titanium dioxide, zinc oxide, and iron oxide); b) an emulsion stabilizer selected from elected from microcrystalline cellulose, cellulose gum, xanthan gum, magnesium aluminum silicate, bentonite clay, hectorite clay, or a combination thereof; c) a skin conditioner selected from the group consisting of selected from C12-15 alkyl benzoate, octyldodecyl neopentanoate, butyl octyl salicylate, caprylyl glycol, glycerin, fatty acid esters of C8 or greater, mineral oil, and combination thereof..; d) and emulsifier selected from glyceryl stearate, ceteareth-20, polysorbate 80, sodium lauryl sulfate, lecithin, and combination thereof; e) a suspending agent selected from the group consisting of polyhydroxystearic acid, sodium polyacrylate polymer, methyl methacrylate crosspolymer, and combination thereof. ; and f) a film former selected from polyurethane-2, polymethyl methacrylate, tricontanyl poly (vinyl pyrollidone) (PVP), vinyl pyrollidone/eicosene copolymer, and combination thereof. The difference between the invention of the instant application and that of the copending claims is that the copending claims require varying particle size ranges of the active particles as well as varying component amounts.  However, the adjustment of particular conventional working conditions (e.g., particle size and percentage ranges), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, one skilled in the art at the time the invention was made would have been motivated to make this type of modification as being well within the purview of the skilled artisan and no more than an effort to optimize results.  Therefore, it would have been prima facie obvious to vary the particle sizes and percentage ranges.
From this extensive overlap of subject matter, one of ordinary skill in the art would recognize that the same product is produced in US Patent (‘832’). 

Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims   1-20   of U.S. Patent No. 11,077,030. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by US Patent  11,077,030 (“030”) because the  instant claims     and the patented claims   are both drawn to a  sunscreen formulation comprising: a.)active  particles (selected from at least one of titanium dioxide, zinc oxide, and iron oxide); b) an emulsion stabilizer selected from elected from microcrystalline cellulose, cellulose gum, xanthan gum, magnesium aluminum silicate, bentonite clay, hectorite clay, or a combination thereof; c) a skin conditioner selected from the group consisting of selected from C12-15 alkyl benzoate, octyldodecyl neopentanoate, butyl octyl salicylate, caprylyl glycol, glycerin, fatty acid esters of C8 or greater, mineral oil, and combination thereof..; d) and emulsifier selected from glyceryl stearate, ceteareth-20, polysorbate 80, sodium lauryl sulfate, lecithin, and combination thereof; e) a suspending agent selected from the group consisting of polyhydroxystearic acid, sodium polyacrylate polymer, methyl methacrylate crosspolymer, and combination thereof. ; and f) a film former selected from polyurethane-2, polymethyl methacrylate, tricontanyl poly (vinyl pyrollidone) (PVP), vinyl pyrollidone/eicosene copolymer, and combination thereof. The difference between the invention of the instant application and that of the copending claims is that the copending claims require varying particle size ranges of the active particles as well as varying component amounts.  However, the adjustment of particular conventional working conditions (e.g., particle size and percentage ranges), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, one skilled in the art at the time the invention was made would have been motivated to make this type of modification as being well within the purview of the skilled artisan and no more than an effort to optimize results.  Therefore, it would have been prima facie obvious to vary the particle sizes and percentage ranges.
From this extensive overlap of subject matter, one of ordinary skill in the art would recognize that the same product is produced in US Patent (‘030’). 



Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riedel et al. (US PG Publication 2004/0241105A1) in view of Tamarkin et al. (US PG Publication 2005/0186147 A1) and Bandyopadhyay et al. (US PG Publication 2011/0206624A1).



Applicant’s Invention

Applicant claims a  foamable sunscreen formulation consisting essentially of: a) zinc oxide particles having a primary particle size of about 100 nm to about 500 nm; b) titanium dioxide particles having a primary particle size of about 100 nm to about 500 nm; c) about 0.05 wt. % to about 15 wt. % emulsion stabilizer; d) about 0.05 wt. % to about 25 wt. % skin conditioner; e) about 0.05 wt. % to about 20 wt. % emulsifier; f) about 0.1 wt. % to about 20 wt. % suspending agent; and g) the remainder water, wherein the formulation produces a minimal residual whitening effect when applied to a skin surface.

Determination of the scope and the content of the prior art
(MPEP 2141.01)

	Riedel et al. teach a self-foaming or foamy cosmetic or dermatological preparation comprising a particular emulsifier system, at least one gas, one or more gel 
formers, one or more organic hydrocolloids, and one or more particulate 
hydrophobic, hydrophobized or oil-absorbing solid-body substances as well as a method of applying the preparation to the skin or hair (abstract).  Specifically, the preparation comprises: up to 30% by weight--based on the total weight of the preparation--of a lipid phase;1 to 90% by volume, based on the total volume of the preparation, of at least one gas chosen from the group consisting of air, oxygen, nitrogen, helium, argon, nitrous oxide (N2O) and carbon dioxide (CO2); 0.01 to 10% by weight of one or more gel formers chosen from the group of inorganic thickeners; one or more substances chosen from the group of organic hydrocolloids; and  0.01 to 10% by weight of one or more particulate hydrophobic or hydrophobized or oil-absorbing solid-body substances ([0020-0024]).  Riedel et al. teach that it may be advantageous, although it is not necessary, for the formulations to comprise further 
emulsifiers such as glycerel stearate and polysorbate 80   wherein the total amount of further emulsifiers is, according to the invention, advantageously chosen to be less than 5% by weight, based on the total weight of the formulation (component d, emulsifier of the instant claims, see [0047-0049]).  Riedel et al. teach that particularly advantageous medium-polar lipids include C12-15 Alkyl Benzoate (component c, skin conditioner of the instant claims, see [0056]) and that microcrystalline cellulose and cellulose gum are cosmetically and dermatologically relevant hydrocolloids for use in the invention (component b, emulsion stabilizer of the instant claims, see [0079, 0083]).  Riedel et al. teach that further oil-absorbing solid-body substances advantageous according to the invention are microspherical particles which are based on crosslinked polymethyl methacrylates   (INCI: Crosslinked Methyl Methacrylates) (film former of the instant claims [0142]) and that as UV filters, inorganic pigments for use in the invention include metal oxides or other metal compounds which are insoluble or sparingly soluble in water, in particular oxides of titanium (TiO2), zinc (ZnO), iron (e.g. Fe2O3)(see,[0184-0188 and [0193], component a of the instant claims) chosen from the range from, for example, 0.1% by weight to 30% by weight, preferably from 0.5 to 15% by weight, in particular from 1.0 to 10% by weight, in each case based on the total weight of the preparations ([0183]).    

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	One difference between the invention of the instant application and that of al. Riedel et al.  is that Riedel et al. do not teach the particle size. However, Tamarkin et al. teach a  composition comprising: about 2 to about 30% by weight solid particles wherein the solid particles are selected from the group consisting of metallic oxides such as titanium dioxide that has an average primary particle size of from about 15 nm to about 100 nm and iron oxide that has an average primary particle size of from about 15 nm to about 500 nm (see claims 1, 11, 12 and 15 of Tamarkin et al.).
A second difference between the invention of the instant application and that of al. Riedel et al.  is that Riedel et al. do not teach the use of  0.05 to 20 wt. % of a suspending agent (component e of the instant claims).  However, Bandyopadhyay et al. teach photostable cosmetic compositions comprising sunscreens that could comprise methyl methacrylate crosspolymer in the amount of 0.5 wt. % 
to about 5 wt. % (see [0036-0037] of Bandyopadhyay et al.).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


  The teachings of Riedel et al. and Tamarkin et. al. are directed to cosmetic compositions comprising zinc oxide particles.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings Riedel et al. and Tamarkin et. al to arrive at a  sunscreen formulation comprising zinc oxide particle having a primary particle size of 10-200nm at the time of the instant invention, with a reasonable expectation of success.    Tamarkin et al.t each that inorganic solid sunscreens such as iron oxide are very useful in blocking both UVA and UVB radiation and that when in a foam composition, its application is very convenient and it spreads easily over large skin areas (see [0117-0118]). One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a foam UV protecting foam composition that is convenient and spreads easily over large skin areas.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a  sunscreen.  Further, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three sunscreen composition components set forth prima facie obvious subject matter. 
  	The teachings of Riedel et al. and Bandyopadhyay et al. are directed to sunscreen compositions. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings Riedel et al. and Bandyopadhyay et al. to arrive at a sunscreen formulation comprising a suspending agent at the time of the instant invention, with a reasonable expectation of success. Bandyopadhyay et al. teach that when a composition of the is in the form of 
film-forming skin packs or masks it could comprise film formers known in the art.   One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a composition that forms a film on the areas of the body to which the composition is applied.  Further, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three sunscreen composition components set forth prima facie obvious subject matter.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).





Conclusion
No claims are allowed.

The prior art made of record


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/           Supervisory Patent Examiner, Art Unit 1617